DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2020 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 7, 9-13, 33, 35, 36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US Patent No. 10,506,934, in view of Bates et al. (US 2007/0133925; hereinafter Bates). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present Application and US .  
But, US Patent No. 10,506,934 does not explicitly teach an imaging sensor on the guidewire.
Bates shows an imaging sensor configured to be located on the guidewire (an imaging guidewire that includes one or more optical fibers communicating light along the guidewire. At or near its distal end, one or more blazed or other fiber Bragg gratings (FBGs) directs light to a photoacoustic transducer material that provides ultrasonic imaging energy; par. [0054] states “In one example, before the acoustic transducer(s) is fabricated, the guidewire 905 is assembled, such as by binding the optical fibers 925 to the core 910 and distal tip 920 or bulkhead 1200, and optionally coating the guidewire 905. The optoacoustic transducer(s) are then integrated into the guidewire assembly 905”
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized an imaging sensor in the invention of US Patent No. 10,506,934, as taught by Bates, to be able to provide 2D or 3D image at the region of interest for diagnostic purpose. 
.

Claim Objections
Claim 2 is objected to because of the following informalities:  the claim limitation “a location” in line 16 should be amended to read – .    Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the claim limitation “a portion of the length” should be amended to read –a length—.    Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  the claim limitation “elongated member” should be amended to read –the guidewire—to be consistent with claim 2, claim 2 recites the guidewire.  The specification discloses that the guidewire comprises multiple filaments (par. [0169] of the PG pub. version of the specification states “FIGS. 15A-15C depict an example of a guidewire in combination with an optical fiber pressure sensor. FIG. 15A is an example of a perspective view illustrating a combination 1500 of a multifilar guidewire 1502 and an optical fiber 1504 that can be attached to an optical fiber pressure sensor. An optical fiber pressure sensor can be attached at a distal end of the guidewire 1502. The optical fiber 1504 can be disposed in an interstice between filaments of the multifilar guidewire 1502”).  Therefore, the Examiner notes that to be consistent with independent claim 2 and the specification, the claim limitation “elongated member” should be amended to read –the guidewire-.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the claim limitation “the body” in line 4 should be amended to read – the human body—.    Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  the claim limitation “elongated member” should be amended to read –the guidewire—to be consistent with claim 2, claim 2 recites the guidewire.  The specification discloses that the guidewire comprises multiple filaments (par. [0241] of the PG pub. version of the specification states “In one example, an outer diameter of the guidewire 2202 can be reduced along the length of the guidewire 2202 up to the distal coil 2212 to allow the optical fiber ribbon 2214 to be disposed about the outer surface of the guidewire 2202”).  Therefore, the Examiner notes that to be consistent with independent claim 2 and the specification, the claim limitation “elongated member” should be amended to read –the guidewire-.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the claim limitation “an outer surface” should be amended to read –.    Appropriate correction is required.
Claim 15 is objected to because of the following informalities the abbreviated term “FBG” should be defined in its first occurrence in line 3.    Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  the claim limitation “the body” in line 11 should be amended to read – the human body—.    Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  the claim limitation “the body” in line 5 should be amended to read – the human body—.    Appropriate correction is required.

Claim 29 is objected to because of the following informalities:  the claim limitation “elongated member” should be amended to read –the guidewire—to be consistent with claim 2, claim 2 recites the guidewire.  The specification discloses that the guidewire comprises multiple filaments (par. [0266] of the PG pub. version of the specification states “The core guidewire 2502 of the guidewire assembly 2500 can bend or jog off of the concentric longitudinal axis of the guidewire assembly 2500”).  Therefore, the Examiner notes that to be consistent with independent claim 2 and the specification, the claim limitation “elongated member” should be amended to read –the guidewire-.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  the claim limitation “elongated member” in lines 3, 6, 9 should be amended to read –the guidewire—to be consistent with claim 2.
Claim 33 is objected to because of the following informalities:  the claim limitation “elongated member” in line 2 should be amended to read –the guidewire—to be consistent with claim 2.
Claim 35 is objected to because of the following informalities:  the claim limitation “a location” in line 17 should be amended to read – .    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim limitation that the elongated member (guidewire, see object above) comprises multiple filaments, and wherein the optical fiber is positioned at an interstice between adjacent filaments” is indefinite because claim 2 already limits that the guidewire comprises groove on the outer surface of the guidewire and the fiber optical positioned within the groove, and appears to be incorporating two mutually exclusive embodiments, and therefore, it is unclear how embodiment of claim 7 can be incorporate with the embodiment of claim 2.  Specification of the current Application discloses an example (this is directed to claim 2) of guidewire in combination with an optical fiber sensor wherein the outer surface of the guidewire comprises a groove and the optical fiber can be placed within the groove (par. [0165] of the PG Pub. version of the specification states “FIGS. 13A-13C depict an example of a guidewire in combination with an optical pressure sensor. FIG. 13A is an example of a perspective view illustrating a combination 1300 of a guidewire 1302 and an optical fiber 1304 attached to an optical fiber pressure sensor. An optical fiber pressure sensor can be attached at a distal end of the guidewire 1302. The optical fiber 1304 can be disposed in a smooth, rounded groove (groove 1306 of FIG. 13C) extending axially along an outer diameter of the guidewire 1302 and optionally helically wound about the guidewire 1302”).  
Furthermore, the specification discloses a different example (this is directed to claim 7) of the guidewire in combination with optical fiber, the guidewire is made of multiple of filaments and the optical fiber can be disposed in an interstice between two filaments (par. [0170] of the PG. pub. version of the specification states “FIG. 15C is an example of a cross-sectional end view of the combination 1500 of FIG. 15A, such as can be taken along section A-A of FIG. 15B. The multifilar guidewire 1502 can include multiple filaments 1506. The optical fiber 1504 can be disposed in an interstice between two filaments 1506”).
Therefore, the claim limitation that the elongated member (guidewire, see object above) comprises multiple filaments, and wherein the optical fiber is positioned at an interstice between adjacent filaments” is indefinite because it is unclear how can two different examples of guidewire (claim 2 with guidewire  having a solid core and groove on outer surface of the guidewire and claim 7 which  guidewire is made of multiple filaments and the filaments comprises interstice between two filaments) are incorporated into single guidewire.  The examiner advises the Applicant to cancel claim 7 and incorporate claim 7 in a new independent claim with all the claim limitations of claim 2 except the guidewire comprising groove on the outer surface, and the fiber optic positioned within the groove. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 9, 11-13, 29, 33, 35 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates et al. (US 2007/0133925; hereinafter Bates), in view of Ramamurthy et al. (US 2009/0137952; hereinafter Ramamurthy).
Regarding claim 2, Bates discloses a system and methods for minimally invasive optical-acoustic imaging.  Bates shows an apparatus (see 1415 in fig. 14A) comprising: 
an elongated assembly (abstract states “an imaging guidewire that includes one or more optical fibers communicating light along the guidewire”;), at least a portion of which is sized, shaped, or otherwise configured to be inserted into a human body to measure a pressure at an internal location within the human body (par. [0049] states “an example of a side view of a distal portion 800 of an imaging guidewire...In one example, each imaging window 810 includes an array of blazed FBG optical-to-acoustic and acoustic-to-optical combined transducers 500 (such as illustrated in FIG. 7) located slightly proximal to distal tip 815 of guidewire 805 having mechanical properties that allow the guidewire 805 to be guided through a vascular or other lumen. In one example, the different imaging windows 810A, 810B, . . . , 810N are designed for different optical wavelengths, such that individual windows can be easily addressed by changing the optical wavelength being communicated through fiber core 115”), wherein the elongated assembly includes :
A guidewire including a solid core wire having an outer surface (abstract states “an imaging guidewire that includes one or more optical fibers communicating light along the guidewire”; par. [0050] states “In this example, the guide-wire 905 includes a solid metal”; fig. 10 shows a guide wire 905 which has a surface wherein the optical fibers 925 are placed);
An optical fiber positioned on the surface of the guidewire (fig. 10 shows a guide wire 905 which has a surface wherein the optical fibers 925 are placed; par. [0051] states “FIG. 10 is a schematic diagram that illustrates generally one example of a cross-sectional end view of a proximal portion 1000 of guidewire 905, which includes guidewire core 910, optical fibers 925”) and extending longitudinally along the guidewire (fig. 10 shows a cross-sectional image diagram of a guide wire 905 which has a surface wherein the optical fibers 925 are placed), the optical fiber configured to communicate light between a location outside of the human body (par. [0057] states “one example of a proximal portion 1300 of guidewire 905, which is communicatively coupled to an instrumentation/control interface via an optical coupler 1305. In this example, proximal portion 1300 of guidewire 905 is received within a receptacle 1310 portion of optical coupler 1305, and includes one or more blazed FBGs 1315 to couple light into and/or out of one or more respective optical fibers 925 of guidewire 905”) and a portion of the optical fiber that is to be located at or near the internal location within the human body at which the pressure is to be measured (par. [0027] states “one example of a strain-detecting FBG sensor 100 in an optical fiber 105. FBG sensor 100 senses acoustic energy received from a nearby area to be imaged, and transduces the received acoustic energy into an optical signal within optical fiber 105”; par. [0050] states “In this example, the composite structure of the distal region 900 of the guidewire 905 provides, among other things, flexibility and rotational stiffness, thereby allowing the guidewire 905 to be maneuvered to an imaging region of interest within a vascular or any other lumen”; the examiner notes that pressure/strain sensor FBG 100 are attached to the fiber optical and measure pressure/strain in the patient around the imaging region);
At least on optical fiber pressure sensor coupled to the optical fiber (par. [0027] states “one example of a strain-detecting FBG sensor 100 in an optical fiber 105... FBG sensor 100 includes Bragg gratings 110A-B in an optical fiber core 115 surrounded by an optical fiber cladding 120; the examiner notes that the FBG pressure/strain sensor 100 are added to the optical fiber”) and configured to be located on the guidewire to allow positioning at or near the internal location within the human body at which pressure is to be measured (par. [0050] states “In this example, the composite structure of the distal region 900 of the guidewire 905 provides, among other things, flexibility and rotational stiffness, thereby allowing the guidewire 905 to be maneuvered to an imaging region of interest within a vascular or any other lumen”; the examiner notes that pressure/strain sensor FBG 100 are attached to the fiber optical and measure pressure/strain in the patient around the imaging region); and
An imaging sensor configured to be located on the guidewire (an imaging guidewire that includes one or more optical fibers communicating light along the guidewire. At or near its distal end, one or more blazed or other fiber Bragg gratings (FBGs) directs light to a photoacoustic transducer material that provides ultrasonic imaging energy; par. [0054] states “In one example, before the acoustic transducer(s) is fabricated, the guidewire 905 is assembled, such as by binding the optical fibers 925 to the core 910 and distal tip 920 or bulkhead 1200, and optionally coating the guidewire 905. The optoacoustic transducer(s) are then integrated into the guidewire assembly 905”; the examiner notes is that the transducer is the imaging sensor) and configured to image a region at or near the internal location within the human body (par. [0050] states “In this example, the composite structure of the distal region 900 of the guidewire 905 provides, among other things, flexibility and rotational stiffness, thereby allowing the guidewire 905 to be maneuvered to an imaging region of interest within a vascular or any other lumen) and to detect a responsive imaging signal for communication via the guidewire to a location outside of the human body for processing into an image of the region (abstract states “A responsive signal is optically communicated to the proximal end of the guidewire, and processed to develop a 2D or 3D image”; par. [0060] states “The optoelectronics module 1400 is coupled to an image processing module 1405 and a user interface 1410 that includes a display providing a viewable still and/or video image of the imaging region near one or more acoustic-to-optical transducers using the acoustically-modulated optical signal received therefrom”).
Bates states creating one or more grooves in the guidewire (par. [0054] states “such as by grinding one or more grooves in the guidewire at the locations of the optoacoustic transducer windows 810), but fails to explicitly state a portion of the outer surface comprising groove directly on the outer surface of the guidewire, and the optical fiber is positioned within the groove. 
Ramamurthy is in the same field of endeavor and discloses optical fiber sensor.  Ramamurthy teaches an elongate instrument which comprising groove directly on the outer surface and optical fiber is positioned within the groove (par. [0086] states “the fiber 215 may be positioned within an aperture or groove that is formed within the outer wall 216”).
Therefore, it would have been obvious to one ordinary skill in the art, at the time the invention was made, to have modified the guidewire of Bates to include groove on a portion of outer surface of the guidewire and to place the fiber optical within the groove as taught by Ramamurthy, to be able to fixedly position the fiber optical within the external wall and have the fiber optical flushed with the outer wall of the guidewire without protruding out of the surface of the guidewire. 
Regarding claim 9, Bates in view of Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore, Bates shows wherein the at least one optical fiber pressure comprises a Fiber Bragg Grating (FBG) interferometer (par. [0027] states “one example of a strain-detecting FBG sensor 100 in an optical fiber 105... FBG sensor 100 includes Bragg gratings 110A-B in an optical fiber core 115 surrounded by an optical fiber cladding 120; par. [0029] states “an operative example of an interferometric FBG sensor 100”; the examiner notes that the FBG pressure/strain sensor 100 are added to the optical fiber).
Regarding claim 11, Bates in view of Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore, Bates shows multiple of fiber pressure sensors at different wavelengths (par. [0049] states “set of multiple FBG sensors, such as FBG sensors 500A-J”; par. [0049] states each imaging window 810 includes an array of blazed FBG optical-to-acoustic and acoustic-to-optical combined transducers 500...imaging windows 810A, 810B, . . . , 810N are designed for different optical wavelengths, such that individual windows can be easily addressed by changing the optical wavelength being communicated through fiber core 115).
Regarding claim 12, Bates in view of Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore, Bates shows an optical fiber ribbon comprising a plurality of optical fibers (the claim limitation “optical fiber ribbon” is interpreted as plurality of optical fibers and bonding them to each other, fig. 10 of Bates shows plurality of optical fibers 925 bonded together to form fiber ribbon), the optical fiber ribbon disposed about outer surface of guidewire (fig. 10 shows that fiber ribbon disposed on the outer surface of guidewire 910).
Regarding claim 13, Bates in view of Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore, Bates shows a plurality of imaging gratings configured to couple light into or out of one or more respective optical fibers of the ribbon (par. [0057] states “one example of a proximal portion 1300 of guidewire 905, which is communicatively coupled to an instrumentation/control interface via an optical coupler 1305. In this example, proximal portion 1300 of guidewire 905 is received within a receptacle 1310 portion of optical coupler 1305, and includes one or more blazed FBGs 1315 to couple light into and/or out of one or more respective optical fibers 925 of guidewire 905”).
Regarding claim 29, Bates in view of Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore, Bates shows guidewire configured to accommodate the optical fiber pressure sensor (par. [0055] states “After the optoacoustic transducer windows 810 have been defined, the FBGs added to one or more portions of the optical fiber 925 within such windows 810. In one example, the FBGs are created using an optical process in which the portion of the optical fiber 925 is exposed to a carefully controlled pattern of UV radiation that defines the Bragg gratings”; the examiner notes that the windows are on the guidewire), but Bates fail to explicitly state a jog. 
Ramamurthy teaches an elongate instrument which comprising jog directly on the outer surface and optical fiber which comprises the sensor is positioned within the jog (the term “jog” is interpreted as a brief abrupt change in direction”, par. [0085] states “Referring to FIG. 2A, according to one embodiment, one or more components of a robotically controlled instrument 200 of a robotic surgical system include an optical fiber or fiber sensor 215 (referred to as optical fiber sensor or fiber 215)”; par. [0086] states “the fiber 215 may be positioned within an aperture or groove that is formed within the outer wall 216”; the examiner notes that the fiber 215; the Examiner notes that the FBG sensor is placed on the fiber 215, and the groove on the outer wall which is a brief abrupt change in direction about the circumference of the outer wall and the pressure sensor is within the groove).
Therefore, it would have been obvious to one ordinary skill in the art, at the time the invention was made, to have modified the guidewire of Bates to include a jog to accommodate the sensor as taught by Ramamurthy, to be able to fixedly position the fiber optical sensor within the external wall and have the sensor flushed with the outer wall of the guidewire without protruding out of the surface of the guidewire. 
Regarding claim 33, Bates in view of Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore, Bates shows a coil disposed about at least a portion of the elongated member/guidewire (par. [0053] states “A distal side of the bulkhead 1200 is attached, near its circumferential perimeter, to a coil winding 1205 that extends further, in the distal direction, to a ball or other distal tip 920 of the guidewire 905”).
Regarding claim 35, Bates discloses a system and methods for minimally invasive optical-acoustic imaging.  Bates shows an apparatus (see 1415 in fig. 14A) comprising: an elongated assembly (abstract states “an imaging guidewire that includes one or more optical fibers communicating light along the guidewire”;), at least a portion of which is sized, shaped, or otherwise configured to be inserted into a human body to measure a pressure at an internal location within the human body (par. [0049] states “an example of a side view of a distal portion 800 of an imaging guidewire...In one example, each imaging window 810 includes an array of blazed FBG optical-to-acoustic and acoustic-to-optical combined transducers 500 (such as illustrated in FIG. 7) located slightly proximal to distal tip 815 of guidewire 805 having mechanical properties that allow the guidewire 805 to be guided through a vascular or other lumen. In one example, the different imaging windows 810A, 810B, . . . , 810N are designed for different optical wavelengths, such that individual windows can be easily addressed by changing the optical wavelength being communicated through fiber core 115”), wherein the elongated assembly includes :
A guidewire having a length and including a solid core wire having an outer surface (abstract states “an imaging guidewire that includes one or more optical fibers communicating light along the guidewire”; par. [0050] states “In this example, the guide-wire 905 includes a solid metal”; fig. 10 shows a guide wire 905 which has a surface wherein the optical fibers 925 are placed);
An optical fiber positioned on the surface of the guidewire (fig. 10 shows a guide wire 905 which has a surface wherein the optical fibers 925 are placed; par. [0051] states “FIG. 10 is a schematic diagram that illustrates generally one example of a cross-sectional end view of a proximal portion 1000 of guidewire 905, which includes guidewire core 910, optical fibers 925”) and extending longitudinally along the guidewire (fig. 10 shows a cross-sectional image diagram of a guide wire 905 which has a surface wherein the optical fibers 925 are placed), the optical fiber configured to communicate light between a location outside of the human body (par. [0057] states “one example of a proximal portion 1300 of guidewire 905, which is communicatively coupled to an instrumentation/control interface via an optical coupler 1305. In this example, proximal portion 1300 of guidewire 905 is received within a receptacle 1310 portion of optical coupler 1305, and includes one or more blazed FBGs 1315 to couple light into and/or out of one or more respective optical fibers 925 of guidewire 905”) and a portion of the optical fiber that is to be located at or near the internal location within the human body at which the pressure is to be measured (par. [0027] states “one example of a strain-detecting FBG sensor 100 in an optical fiber 105. FBG sensor 100 senses acoustic energy received from a nearby area to be imaged, and transduces the received acoustic energy into an optical signal within optical fiber 105”; par. [0050] states “In this example, the composite structure of the distal region 900 of the guidewire 905 provides, among other things, flexibility and rotational stiffness, thereby allowing the guidewire 905 to be maneuvered to an imaging region of interest within a vascular or any other lumen”; the examiner notes that pressure/strain sensor FBG 100 are attached to the fiber optical and measure pressure/strain in the patient around the imaging region), wherein the optical fiber comprises a Fiber Bragg Grating (FBG) interferometer (par. [0027] states “one example of a strain-detecting FBG sensor 100 in an optical fiber 105... FBG sensor 100 includes Bragg gratings 110A-B in an optical fiber core 115 surrounded by an optical fiber cladding 120; par. [0029] states “an operative example of an interferometric FBG sensor 100”; the examiner notes that the FBG pressure/strain sensor 100 are added to the optical fiber);
At least one optical fiber pressure sensor coupled to the optical fiber (par. [0027] states “one example of a strain-detecting FBG sensor 100 in an optical fiber 105... FBG sensor 100 includes Bragg gratings 110A-B in an optical fiber core 115 surrounded by an optical fiber cladding 120; the examiner notes that the FBG pressure/strain sensor 100 are added to the optical fiber”) and configured to be located on the guidewire to allow positioning at or near the internal location within the human body at which pressure is to be measured (par. [0050] states “In this example, the composite structure of the distal region 900 of the guidewire 905 provides, among other things, flexibility and rotational stiffness, thereby allowing the guidewire 905 to be maneuvered to an imaging region of interest within a vascular or any other lumen”; the examiner notes that pressure/strain sensor FBG 100 are attached to the fiber optical and measure pressure/strain in the patient around the imaging region); and
An imaging sensor configured to be located on the guidewire (an imaging guidewire that includes one or more optical fibers communicating light along the guidewire. At or near its distal end, one or more blazed or other fiber Bragg gratings (FBGs) directs light to a photoacoustic transducer material that provides ultrasonic imaging energy; par. [0054] states “In one example, before the acoustic transducer(s) is fabricated, the guidewire 905 is assembled, such as by binding the optical fibers 925 to the core 910 and distal tip 920 or bulkhead 1200, and optionally coating the guidewire 905. The optoacoustic transducer(s) are then integrated into the guidewire assembly 905”; the examiner notes is that the transducer is the imaging sensor) and configured to image a region at or near the internal location within the human body (par. [0050] states “In this example, the composite structure of the distal region 900 of the guidewire 905 provides, among other things, flexibility and rotational stiffness, thereby allowing the guidewire 905 to be maneuvered to an imaging region of interest within a vascular or any other lumen) and to detect a responsive imaging signal for communication via the guidewire to a location outside of the human body for processing into an image of the region (abstract states “A responsive signal is optically communicated to the proximal end of the guidewire, and processed to develop a 2D or 3D image”; par. [0060] states “The optoelectronics module 1400 is coupled to an image processing module 1405 and a user interface 1410 that includes a display providing a viewable still and/or video image of the imaging region near one or more acoustic-to-optical transducers using the acoustically-modulated optical signal received therefrom”), the imaging sensor including:
An optical fiber ribbon having a plurality of optical fibers disposed about the core wire of the guidewire (the claim limitation “optical fiber ribbon” is interpreted as plurality of optical fibers and bonding them to each other, fig. 10 of Bates shows plurality of optical fibers 925 bonded together to form fiber ribbon), the optical fiber ribbon disposed about outer surface of guidewire (fig. 10 shows that fiber ribbon disposed on the outer surface of guidewire 910); and
A plurality of imaging gratings to couple light into and/or out of one or more respective optical fibers of the optical fiber ribbon (par. [0057] states “one example of a proximal portion 1300 of guidewire 905, which is communicatively coupled to an instrumentation/control interface via an optical coupler 1305. In this example, proximal portion 1300 of guidewire 905 is received within a receptacle 1310 portion of optical coupler 1305, and includes one or more blazed FBGs 1315 to couple light into and/or out of one or more respective optical fibers 925 of guidewire 905”).
Bates states creating one or more grooves in the guidewire (par. [0054] states “such as by grinding one or more grooves in the guidewire at the locations of the optoacoustic transducer windows 810), but fails to explicitly state a portion of the outer surface comprising groove directly on the outer surface of the guidewire, and the optical fiber is positioned within the groove. 
Ramamurthy is in the same field of endeavor and discloses optical fiber sensor.  Ramamurthy teaches an elongate instrument which comprising groove directly on the outer surface and optical fiber is positioned within the groove (par. [0086] states “the fiber 215 may be positioned within an aperture or groove that is formed within the outer wall 216”).
Therefore, it would have been obvious to one ordinary skill in the art, at the time the invention was made, to have modified the guidewire of Bates to include groove on a portion of outer surface of the guidewire and to place the fiber optical within the groove as taught by Ramamurthy, to be able to fixedly position the fiber optical within the external wall and have the fiber optical flushed with the outer wall of the guidewire without protruding out of the surface of the guidewire. 
Regarding claim 38, Bates in view of Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore Bates shows wherein the imaging sensors includes an optical fiber ribbon having a plurality of optical fibers disposed about the core wire of the guidewire (the claim limitation “optical fiber ribbon” is interpreted as plurality of optical fibers and bonding them to each other, fig. 10 of Bates shows plurality of optical fibers 925 bonded together to form fiber ribbon), the optical fiber ribbon disposed about outer surface of guidewire (fig. 10 shows that fiber ribbon disposed on the outer surface of guidewire 910); and
A plurality of imaging gratings to couple light into and/or out of one or more respective optical fibers of the optical fiber ribbon (par. [0057] states “one example of a proximal portion 1300 of guidewire 905, which is communicatively coupled to an instrumentation/control interface via an optical coupler 1305. In this example, proximal portion 1300 of guidewire 905 is received within a receptacle 1310 portion of optical coupler 1305, and includes one or more blazed FBGs 1315 to couple light into and/or out of one or more respective optical fibers 925 of guidewire 905”).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates et al. (US 2007/0133925; hereinafter Bates), in view of Ramamurthy et al. (US 2009/0137952; hereinafter Ramamurthy) as applied to claim 2 above, and furthermore in view of Ainsworth et al. (US 7,532,920).
Regarding claim 3, Bates in view of Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore Bates shows the optical fiber has a diameter of about (1.25)/1000 inch (par. [0051] states “the diameter of the optical fibers 925 is about (1.25)/1000 inch”), but Bates fails to explicitly state the optical fiber has a diameter of between 25 micrometers and 30 micrometers, and the groove is sized for and carries only one optical fiber.
Ramamurthy teaches that the groove is sized for and carries only one optical fiber (par. [0086] states “the fiber 215 may be positioned within an aperture or groove that is formed within the outer wall 216”).
Therefore, it would have been obvious to one ordinary skill in the art, at the time the invention was made, to have utilized the groove sized for and carries only one fiber in the invention of Bates, as taught by Ramamurthy, to be able to fixedly position the fiber optical within the external wall and flushed the fiber optical flushed with the outer wall of the guidewire without protruding out of the surface of the guidewire. 
  But, Bates in view of Ramamurthy fail to explicitly state the fiber has a diameter of between 25-30 microns.
Ainsworth is in the same filed of endeavor and guidewire with optical fiber (see title).  Ainsworth teaches that optical fiber diameter can be about 5-25 microns or 30 to 250 microns (col. 3, lines 662-67 states “In one embodiment, the optical fiber(s) 30 described above has an outer diameter in the range of approximately 30 to 250 microns; however, other optical fiber diameters are within the scope of this invention. It should be noted that the diameter of the optical fiber core generally has a much lower diameter, for example in the range of about 5-25 microns”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using fiber optical with a diameter of 25-30 micrometer in the invention of Bates in view of Ramamurthy, as taught by Ainsworth, to provide less reflections and light can travel faster with a thin dimeter fiber optic. 

 Claims 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates et al. (US 2007/0133925; hereinafter Bates), in view of Ramamurthy et al. (US 2009/0137952; hereinafter Ramamurthy) as applied to claim 2 above, and furthermore in view of Ogle et al. (US 6,233,374; hereinafter Ogle).
Regarding claim 4, Bates in view of Ramamurthy disclose the invention substantially as described in the 103, but fail to explicitly state that the optical fiber extends within the groove helically along at least a portion of the length of the core wire. 
Ogle is in the same filed of endeavor and teaches fiber optical pressure sensor.  Ogle teaches a portion of the a shaft/mandrel (see 10 in fig. 1) wherein optical fiber extends within the groove helically along at least a portion of the length of the shaft (col. 4, lines 54-59 states “In one aspect of the invention, the optical fiber is laid in a groove cut into the mandrel. The groove acts as a track for the optical fiber, extending axially, in an open helix, between where the dynamic pressure is to be sensed, and transitioning into a closed helical winding about the mandrel in each sensor zone”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Bates in view of Ramamurthy with the teaching of portion of the a shaft wherein optical fiber extends within the groove helically along at least a portion of the length of the shaft, as taught by Ogle, to be able to measure dynamic pressure from the helically wound of the fiber optic (Col. 4, line 63 to col. 5, line 5 of Ogle states “In each sensor the optical fiber is helically wound about the mandrel under a predetermined tension. Therefore, as the mandrel deforms in response to dynamic pressure, the optical fiber spiral winding will also shrink or expand in diameter, so that end-to-end length of the spiral winding will vary with the dynamic pressure. This variation in the length of the optical fiber wound about the mandrel is converted into a measurement of the dynamic pressure by inscribing a Bragg grating in the optical fiber before the beginning and after the end of each winding”).


Claims 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates et al. (US 2007/0133925; hereinafter Bates), in view of Ramamurthy et al. (US 2009/0137952; hereinafter Ramamurthy) as applied to claims 2 and 9 above, and furthermore in view of Wild et al. (WO 2011/120147; hereinafter Wild).
Regarding claim 10, Bates in view of Ramamurthy disclose the invention substantially as described in the 103, furthermore, Bates shows wherein the FBG interferometer comprises at least two Fiber Bragg Gratings (see 110A and 110B in fig. 1; par. [0027] states “FBG sensor 100 includes Bragg gratings 110A-B in an optical fiber core 115 surrounded by an optical fiber cladding 120”), wherein the at least two FBGs are arranged or otherwise configured to permit optically discriminating (par. [0027] states “This example senses strain by detecting an "optical displacement" between these gratings 110A-B”; par. [0029] states “110A is partially reflective at a specific wavelength of light passing through fiber core 115. FBG 110B is substantially fully reflective of such light. This interferometric arrangement of FBGs 110A-B is capable of discerning the "optical distance" between FBGs 110A-B with extreme sensitivity.” ), at or near the internal location within the body at which pressure is to be measured (par. [0032] states “In one example, an FBG sensor 100 senses strain generated by ultrasound or other acoustic energy received from a nearby imaging region to be visualized and, in response, modulates an optical signal in an optical fiber”), a change in pressure (par. [0027] states “one example of a strain-detecting FBG sensor 100 in an optical fiber 105... FBG sensor 100 includes Bragg gratings 110A-B in an optical fiber core 115 surrounded by an optical fiber cladding 120; the examiner notes that the FBG pressure/strain sensor 100 are added to the optical fiber to detect change in pressure/strain), but Bates in view of Ramamurthy fail to explicitly state using FBGs to detect change in temperature. 
Weld is in the same filed of endeavor and discloses optical sensing.  Weld teaches using FBGs  (abstract states “The optical fibre is provided at its distal end with at least two spaced apart fibre Bragg gratings”) to measure change in temperature (abstract states “a sensing device for detecting a physical parameter exemplified by pressures, strains, temperatures...”; page 6, lines 4-6 states “Some embodiments of the present invention are suitable for measuring pressure, strain, temperature, index of refraction...”)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using the FBGs to also detect change in temperature in the invention of Bates in view of Ramamurthy, as taught by Weld, to be able to measure multi-parameter simultaneously.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates et al. (US 2007/0133925; hereinafter Bates), in view of Ramamurthy et al. (US 2009/0137952; hereinafter Ramamurthy) as applied to claim 2 above, and furthermore in view of Wild et al. (WO 2011/120147; hereinafter Wild).
Regarding claim 15, Bates in view of Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore, Bates shows an FBG interferometer (par. [0027] states “one example of a strain-detecting FBG sensor 100 in an optical fiber 105... FBG sensor 100 includes Bragg gratings 110A-B in an optical fiber core 115 surrounded by an optical fiber cladding 120; par. [0029] states “an operative example of an interferometric FBG sensor 100); and further states a coating material can be used to improve mechanical impedance and sensitivity of FBG sensor 100 (par. [0036] states “one or more coatings 305 of specific thickness 310 and/or mechanical properties (e.g., the particular mechanical impedance) of the coating material can dramatically reduce such attenuation due to the different mechanical characteristics. One example uses quarter wave matching, providing a coating 305 of a thickness 310 that is approximately equal to one quarter of the acoustic signal wavelength received from the region being imaged. Using such matching, the sensitivity of the FBG sensor 100, over a given band of acoustic frequencies of interest, is expected to increase by about an order of magnitude”) but Bates in view of Ramamurthy fail to explicitly state that the optical fiber pressure sensor comprises a compliant sensor membrane configured to mechanically coupled received pressure toward the FBG interferometer. 
Wild is in the same filed of endeavor and discloses multi point pressure sensor.  Wild teaches optical fiber pressure sensor comprises a compliant sensor membrane configured to mechanically coupled received pressure toward  FBG interferometer (page 9, lines 14-20 states “A small orifice 23 was cut into the sensor housing 20 using a rotary tool. The shape and size of said orifice may vary according to the application and dimensions of the sensor. Those skilled in the art will understand there are other methods of creating a small orifice. The orifice 23 was then sealed with silicone sealant 24 to provide an air tight seal around the sensing region as well as a means to transmit pressure. Those skilled in the art will understand that a variety of natural and synthetic polymers are suitable for use as a resilient and compliant cover 24 for the orifice”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the apparatus of Bates in view of Ramamurthy to include optical fiber pressure sensor comprises a compliant sensor membrane configured to mechanically coupled received pressure toward the FBG interferometer, as taught by Wild, to provide good transmission pressure (see page 9, lines 14-20 of Wild).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates et al. (US 2007/0133925; hereinafter Bates), in view of Ramamurthy et al. (US 2009/0137952; hereinafter Ramamurthy) as applied to claim 2 above, and furthermore in view of Ofek et al. (US 2007/0282211; hereinafter Ofek).
Regarding claim 30, Bates in view of Ramamurthy disclose the invention substantially as described in the 103 rejection above, but fail to explicitly wherein the optical fiber pressure sensor is located at a distal tip of the guidewire. 
Ofek is in the same filed of endeavor and discloses a catheter with pressure sensors.   Ofek teaches placing a pressure sensor at the distal tip of a catheter (see 120 in fig. 2A).
Therefore, it would have been obvious to one of ordinary skill in the art, to have modified the invention of Bates in view of Ramamurthy to include a pressure sensor at the distal tip as suggested by Ofek, to be able to detect variatios of pressure at the distal end to alert the user of either encountering an obstruction or constriction of smaller diameter (abstract of Ofek states “sensors are responsive to detect and alert the user to variations of pressure that indicate the tip is either encountering an obstruction or constriction of smaller diameter”).

Claim 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates et al. (US 2007/0133925; hereinafter Bates), in view of Ramamurthy et al. (US 2009/0137952; hereinafter Ramamurthy) as applied to claim 2 above, and furthermore in view of Schmitt et al. (US 2011/0178413; hereinafter Schmitt).
Regarding claim 32, Bates in view of Ramamurthy disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state a split sleeve ferrule holding and concentrically aligning at least a portion of a distal guide ferrule against a portion of a proximal guide ferrule. 
Schmitt is in the same filed of endeavor and discloses optical tomography with pressure monitoring interface.  Schmitt teaches a split sleeve ferrule (see 172 in fig. 7b) holding and concentrically aligning at least a portion of a distal guide ferrule against a portion of a proximal guide ferrule (par. [0067] states “An end-polished fiber-optical ferrule 176, with an outer diameter approximately equal to that of the body of the probe, mates precisely with a similar fiber-optic sleeve 180 inside the optical adapter 172. To maintain a high optical transmission during free rotation of the proximal end, while minimizing back reflection”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of a split sleeve ferrule holding and concentrically aligning at least a portion of a distal guide ferrule against a portion of a proximal guide ferrule in the invention of Bates in view of Ramamurthy, as taught by Schmitt, as ferrules are well known in the art as optical fiber connector.  One of ordinary skill in the art would have been motived to make such a combination as it provides operator access to the proximal end of the adaptor, and be able to connects fibers cables together to extend the length of the fiber cable from the connection, also be able to replace broken fiber by using the ferrule connector to add new fiber and ferrule keeps the fibers accurately aligned within the connector. 

Claim 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates et al. (US 2007/0133925; hereinafter Bates), in view of Ramamurthy et al. (US 2009/0137952; hereinafter Ramamurthy) as applied to claim 35 above, and furthermore in view of Ainsworth et al. (US 7,532,920).
Regarding claim 36, Bates in view of Ramamurthy disclose the invention substantially as described in the 103 rejection above, furthermore, Bates shows the guide wire has a proximal portion (par. [0051] states “FIG. 10 is a schematic diagram that illustrates generally one example of a cross-sectional end view of a proximal portion 1000 of guidewire 905 “) and distal portion (par. [0050] states “FIG. 9 is a schematic diagram that illustrates generally one example of a cross-sectional side view of a distal portion 900 of another guidewire 905”) but fail to explicitly state a mechanical joint to join the proximal portion to the distal portion. 
Ainsworth is in the same filed of endeavor and discloses a guidewire with optical fiber.  Ainsworth teaches a mechanical joint to join the proximal portion to the distal portion of guidewire (col. 4, line 64 to col. 5, line 5 states “the therapeutic guidewire 10 includes an elongated core member that has a relatively high strength proximal core section 11 and a relatively short flexible distal core section 12. Depending on manufacturing preferences, type of application used, etc., therapeutic guidewire 10 may include a connecting element 13 that joins a distal end 25 of the proximal core section 11 and a proximal end 24 of the distal core section 12 of therapeutic guidewire 10”; fig. 1 shows the connection element 13 joining proximal portion and distal portion).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of a mechanical joint to join the proximal portion to the distal portion in the invention of Bates in view of Ramamurthy, as taught by Ainsworth, to be able to join separate pieces of the guidewire, and would save cost by avoiding extra cost in replacing whole guidewire in case of malfunction of the distal tip. 

Claim 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates et al. (US 2007/0133925; hereinafter Bates), in view of Ramamurthy et al. (US 2009/0137952; hereinafter Ramamurthy), in view of Ainsworth et al. (US 7,532,920) as applied to claim 36 above, and further in view of Taylor et al. (US 2011/0009750; hereinafter Taylor).
Regarding claim 37, Bates in view of Ramamurthy, in view of Ainsworth disclose the invention substantially as described in the 103 rejection above, furthermore, Bates shows optical fiber (fig. 10 shows 31 fiber optics 925 disposed around the guidewire), but Bates in view of Ramamurthy, in view of Ainsworth fails to explicitly states plurality of fibers includes 32 optical fibers. 
Taylor is in the same filed of endeavor and discloses imaging with optical fibers (see abstract).  Taylor teaches plurality of fibers includes 32 optical fibers (fig. 4A shows plurality of fiber optics 217 which comprises 32 optical fibers).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Bates in view of Ramamurthy, in view of Ainsworth to have plurality of fibers includes 32 optical fibers, as taught by Taylor, to be able to transmit and receive more data with additional optical fibers. 



Allowable Subject Matter
Claims 26-28 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 26, none of the prior arts in record teach or fairly well suggest and discloses that the optical fiber pressure sensor comprises a second optical fiber anchor, to which a second portion of the optical fiber is secured; and a gasket longitudinally arranged between the first and second  anchors and including a passage through which a third portion of the optical fiber passes, the gasket being more elastic or complaint than the first and second anchors;  wherein the first and second anchors and the gasket are arranged to use the elastic or compliant nature of the gasket to allow at least one of the longitudinal stretching or compression of the optical fiber between the first and second anchors to sense pressure at the internal location within the body, in combination with the other features recited in combination of claims 2 and 26.  As of the date of this Office Action, the Examiner has not located or identified any references that can be used singularly or in combination with another references including Bates et al. (US 2007/0133925; hereinafter Bates), in view of Ramamurthy et al. (US 2009/0137952; hereinafter Ramamurthy) to render the present invention anticipated or obvious to one of ordinary skill in the art.  Claims 27 and 28 depends from claim 26.
Regarding claim 31, none of the prior arts in record teach or fairly well suggest and discloses a distal guide ferrule, at least a portion of which defines a transitional interior second passage that is sized and shaped to allow the optical fiber to be transitionally routed from an outer circumferential periphery of the proximal end of the elongated member (guidewire) to a more longitudinally center location toward a proximal end of the distal guide ferrule; and a proximal guide ferrule, including a lumen sized and shaped for passing a second optical fiber having a larger diameter than the first optical fiber; and wherein the distal and proximal are user-attachable to bring the first and second optical fibers into concentric longitudinal alignment with each other, in combination with the other features recited in combination of claims 2 and 31.  As of the date of this Office Action, the Examiner has not located or identified any references that can be used singularly or in combination with another references including Bates et al. (US 2007/0133925; hereinafter Bates), in view of Ramamurthy et al. (US 2009/0137952; hereinafter Ramamurthy) to render the present invention anticipated or obvious to one of ordinary skill in the art.

Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 7, none of the prior arts in record teach or fairly well suggest and discloses a elongated member (guidewire) comprises multiple filaments, and wherein the optical fiber is positioned at an interstice between adjacent filaments combination with the guidewire comprising a solid core having an outer surface and the outer surface comprising a groove direction on the outer surface of the guidewire, and the optical fiber positioned within the groove and extending longitudinally along the guidewire,  in combination with the other features recited in combination of claims 2 and 7.  As of the date of this Office Action, the Examiner has not located or identified any references that can be used singularly or in combination with another references including Bates et al. (US 2007/0133925; hereinafter Bates), in view of Ramamurthy et al. (US 2009/0137952; hereinafter Ramamurthy) to render the present invention anticipated or obvious to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments filed on 06/08/2020 with respect to independent claims 2 and 35 have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner has provided new prior arts Bates et al. (US 2007/0133925; hereinafter Bates), in view of Ramamurthy et al. (US 2009/0137952; hereinafter Ramamurthy) to address the claims limitations of claim 2 and claim 35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/             Examiner, Art Unit 3793